Felton, C. J.
The question for decision is whether the employer had “regularly in service” ten or more employees which would bring him within the provisions of the Workmen’s Compensation Act. The claimant sought to prove by his testimony that the employer did employ ten or more men. The employer testified that in his plastering business he needed only seven or eight men to conduct his work and that he had never employed ten or more men at any one time. The fact that the employer Kendrick had over a period of time employed a total of ten or more men does not bring him within the Act. The employer comes under the Act only if he has “regularly in service” ten or more men at any one time. The defendant’s evidence authorized the finding that the employer did not come within the coverage of the Workmen’s Compensation Act. Since the employer was not liable for compensation, the defendant Chewning, a contractor, was not liable under Code § 114-112.
The court did not err in affirming the award denying compensation.

Judgment affirmed.


Quillian and Nichols, JJ., concur.

Ben F. Siueet, for plaintiff in error.
Harry E. Monroe, Hubert C. Morgan, Walter P. McCurdy, contra.